This is a proceeding in error filed in this court on the 12th day of September, 1914, to reverse a judgment rendered on the 1st day of November, 1913, in the district court of Carter county, Okla. The case-made attached to the petition in error was not signed and settled until the 27th day of August, 1914. The defendants in error move a dismissal of this proceeding for the reason that the same was not begun in this court within the statutory time.
The motion is sustained, and the cause dismissed.
All the Justices concur. *Page 645